DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               NICK A. SALAS,
                                  Appellant,

                                     v.

                         RICHARD PORTANTE,
                              Appellee.

                               No. 4D21-1593

                          [September 15, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Edmond Alonzo, Judge; L.T. Case No. 562020CC001355.

  Nick A. Salas, Stuart, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

MAY, FORST and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.